Citation Nr: 1534767	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include mood disorder, posttraumatic stress disorder (PTSD), depression, anxiety, sleep disorder, and anger.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for venereal warts.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971.  Service personnel records show that he served in Vietnam from April 1970 to April 1971 and is in receipt of the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arises from January 2010, October 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2013, the Veteran testified before a Decision Review Officer at the RO.  In May 2015, the Veteran testified during a Board Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these proceedings have been associated with the claims file.  

With regard to the psychiatric disorder issue, the RO specifically denied service connection for a mood disorder, PTSD, depression, anxiety, sleep disorder, and anger in the January and October 2010 rating decisions on appeal.  However, the medical evidence of record indicates that, in addition to anxiety disorder, the Veteran has also been diagnosed with other psychiatric disorders.  As such, the Board is expanding the appeal to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issues of entitlement to service connection for a skin disorder, a right knee disorder, and venereal warts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, during the May 2015 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a heart disorder.

2.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD and mood disorder which have been related to his combat military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a heart disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the establishment of service connection for PTSD and a mood disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Heart Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the May 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal pertaining to the issue of entitlement to service connection for a heart disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

III. Acquired Psychiatric Disorder

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

The regulation pertaining to service connection for PTSD was revised, effective July 13, 2010.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. Reg. 39843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41  , 092 (July 15, 2010). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service personnel records confirm that his military occupational specialty was infantryman.  His military decorations and awards include the Combat Infantryman Badge.  As such, he is considered a combat Veteran, and the presence of an in-service stressor is conceded.  This case turns on whether the Veteran has PTSD as a result of this in-service stressor.  There is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

The Veteran's service treatment records are negative for psychiatric problems.  The earliest post-service medical evidence of psychiatric problems is dated in March 2003.  Significantly, the Veteran was diagnosed with PTSD at that time.  He was subsequently diagnosed with depression in April 2003 but a PTSD diagnosis reappears in treatment records dated as early as November 2008.  Significantly, in a September 2009 statement, Dr. R.T. (a licensed psychologist) indicated that he had been treating the Veteran since November 2008 for PTSD.  

The Veteran submitted a claim for service connection for an acquired psychiatric disorder in January 2009.  In connection with this claim, the Veteran submitted a January 2009 statement from his wife wherein she indicated that the Veteran had been experiencing psychiatric difficulties since his discharge from military service . 

In October 2009, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran had combat experience.  The examiner performed psychological testing and diagnosed the Veteran with polysubstance dependence and mood disorder, not otherwise specified (NOS).  Significantly, the examiner opined that the Veteran did not meet the criteria for PTSD.  

The Veteran was afforded a second VA psychiatric examination in September 2010.  Again, the VA examiner diagnosed the Veteran with polysubstance dependence and mood disorder, NOS.  This examiner noted that the Veteran endorsed some symptoms associated with PTSD but did not meet the DSM-IV criteria for PTSD.  The examiner noted that the Veteran reported a tumultuous and difficult life, marked by physical and sexual abuse and by racial discrimination/victimization from an early age.  He reported behavioral and legal problems prior to joining the military, with continued behavioral and legal problems after leaving military service.  The examiner indicated that it was impossible to determine, without resorting to undue speculation, whether the Veteran's current functional problems are the result of a mood instability that is primary, due to a general medical condition or substance induced in nature.  The examiner also indicated that it was impossible to determine, without resorting to undue speculation, whether substance abuse or mood instability is attributable to his childhood abuse and racial victimization or to his fear of hostile military or terrorist activity during service in a combat location.  The examiner indicated that a six month period of sobriety was necessary in order to obtain a reliable clinical assessment and that the Veteran should be reassessed after this recommended period of sobriety.  

In a March 2011 private psychiatric evaluation, Dr. J.R.A. (a licensed psychologist) diagnosed the Veteran with both PTSD and mood disorder, NOS (major depressive disorder with anger state disorder) and indicated that the Veteran had developed severe elements of PTSD, mood problems, and a chronic anger state disorder, all of which were "clearly service connected, with the proximate cause being his Vietnam experiences."  

In an April 2015 statement, Dr. R.T. wrote that he had treated the Veteran for PTSD from November 2008 to May 2013.  Significantly, Dr. R.T. continued a diagnosis of PTSD and wrote that the Veteran's PTSD "resulted from his combat experiences in the U.S. Army in Vietnam."  

The Board finds the evidence at least evenly balanced as to whether the Veteran meets the criteria for a diagnosis of PTSD as defined in 38 C.F.R. § 4.125(a).  While the both the October 2009 and September 2010 VA examiner's opined that the Veteran did not meet the criteria for a diagnosis of PTSD as defined by DSM-IV, the Veteran has been diagnosed with PTSD by Drs. R.T. and J.R.A.  While it is unclear if the diagnoses of PTSD provided by Drs. R.T. and J.R.A. were made in accordance with the DSM-IV, the United States Court of Appeals for Veterans Claims (Court) has stated, "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen, 10 Vet. App. at 140.

Also, while Drs. R.T. and J.R.A. did not indicate review of the claims file (in contrast to the October 2009 and September 2010 VA examiner, who apparently did), in assessing the probative value of a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Particularly as both Dr. R.T. and Dr. J.R.A. discussed the Veteran's history, to include his combat experience; they were both fully informed of the pertinent history.  Additionally, psychological testing was performed.  Thus, the Veteran's diagnosis of PTSD satisfies the requirement for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The only remaining question, then, is whether there is a link between this diagnosis and an in-service stressor. 

Drs. R.T. and J.R.A. appear to have based the diagnosis of PTSD on the Veteran's history of combat duty in Vietnam.  In particular, Dr. J.R.A. wrote that the "proximate cause" of the Veteran's PTSD was his Vietnam experiences and Dr. R.T. wrote that the Veteran's PTSD "resulted from his combat experiences in the U.S. Army in Vietnam."  Thus, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also finds that service connection for a mood disorder is warranted.  As above, the Veteran has testified and his wife has provided a written statement as to the Veteran's psychiatric problems beginning during or shortly after his military service.  Furthermore, in the March 2011 private psychiatric evaluation, Dr. J.R.A. wrote that the Veteran's mood problems and a chronic anger state disorder were "clearly service connected, with the proximate cause being his Vietnam experiences."  As for the Veteran's polysubstance dependence, the Board notes that for claims filed after October 31, 1990, as is the case here, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or the result of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a)  (emphasis added).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the substance abuse.  38 C.F.R. § 3.301(c)(2), (d).  As such, service connection for polysubstance abuse cannot be established.  38 C.F.R. § 3.301(a).

As for the any other diagnosed psychiatric disorders, even if service connection for additional psychiatric disorders were to be established, no additional benefit would be due to the Veteran.  The rating criteria for all psychiatric disorders are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to any other psychiatric disorder diagnosed during the pendency of the appeal is unnecessary, as it appears that all the psychiatric symptomatology is overlapping.  The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected PTSD and mood disorder.	


ORDER

The appeal pertaining to the issue of entitlement to service connection for a heart disorder is dismissed.

Service connection for PTSD and mood disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Specific to the skin disorder issue, the Veteran's July 1969 enlistment examination shows that he suffered with acne vulgaris, grade II prior to military service.  No separation examination is of record.  Post-service treatment records show skin problems as early as August 2002.  Specifically, an August 2002 private treatment record notes mild splotchy hyperpigmentation of the forehead with numerous, almost confluent, hyperpigmented follicular based macules through the bearded area of the face and neck associated with enlargement of pores and pitted acne scarring through the area.  Also, a March 2007 private treatment record notes chronic cystic acne with scarring.  

The Veteran submitted a claim for service connection for a skin disorder in January 2009.  In support of this claim, he also submitted a March 2009 statement from his wife in which she noted that the Veteran had been suffering from skin problems ever since his discharge from military service.  The Veteran also testified during both the November 2013 RO hearing and May 2015 Board hearing that he began experiencing skin problems during service which have continued to the present.  Specifically, the Veteran testified that his skin tone has darkened since his service in Vietnam.  He also indicated that his skin has been worse after being forced to shave in Vietnam.  

The Veteran was afforded a VA skin examination in October 2009 and, at that time, was diagnosed with chronic acne.  Significantly, the examiner opined that it was as likely as not (at least 50/50) that this acne was caused by or a result of herbicide exposure during the Veteran's service in Vietnam.  The examiner noted that the onset was in Vietnam and that the Veteran was involved in ground combat in Vietnam.  The examiner also noted that acne/chloracne is a skin condition which has been associated with herbicide exposure.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  In this case, the Veteran served in Vietnam from April 1970 to April 1971.  As such, he is presumed to have been exposed to herbicides during his military service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include chloracne.  38 C.F.R. § 3.309(e); See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).

While the October 2009 VA skin examiner provided a positive nexus with regard to the Veteran's claimed chronic acne, the Board questions this opinion for two reasons.  First, the October 2009 VA examiner wrote that the onset of the Veteran's acne was during Vietnam.  However, the Veteran's July 1969 enlistment examination clearly shows that the Veteran suffered from acne vulgaris, grade II prior to service.  Second, while the October 2009 VA examiner wrote that acne/chloracne was a skin condition which has been associated with herbicide exposure, the Board notes that only chloracne (and not acne) has been associated with herbicide exposure and that chloracne and acne are two different skin conditions.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran should be afforded a new examination to determine whether the Veteran's pre-existing acne vulgaris was aggravated by his military service and whether he has any other skin disorder which can be related to his military service, to include his presumed exposure to herbicides.

With regard to the venereal warts issue, the Veteran's service treatment records show that he was treated for venereal warts in March 1971.  As above, there is no separation examination of record.  A post-service private treatment record dated in October 2008 notes a history of genital warts.  The Veteran submitted a claim for service connection for venereal warts in September 2011 and he was afforded a VA examination in January 2012.  The examiner noted the Veteran's in-service history of venereal warts and also noted that the Veteran had been treated for venereal warts in the past 12 months.  Physical examination revealed a normal skin examination of the penis and scrotum.  The examiner was asked whether the Veteran's current skin complaints regarding the genital area are a continuation of the Veteran's in-service genital warts.  The examiner noted that there was no treatment for venereal warts subsequent to service and that the Veteran's use of Zostavax and Valtrex was for treatment of herpes, not warts.  The examiner also wrote that the Veteran's lack of libido (which was treated with testosterone) was due to hypogonadism and not warts.  

Unfortunately, the Board finds the January 2012 VA examination to be inadequate for several reasons.  First, while the January 2012 VA examiner was asked whether the Veteran's current skin complaints regarding the genital area are a continuation of the Veteran's in-service genital warts, the examiner never answered this question.  While the examiner noted that the Veteran's use Zostavax and Valtrex is for treatment of herpes, not warts, the examiner never specifically opined whether the Veteran's post-service treatment for herpes is a continuation of the Veteran's in-service venereal warts.  Significantly, during the May 2015 Board hearing, the Veteran testified that that it was his belief that his in-service warts and current herpes were the same thing.  Also, while the examiner noted that there was no treatment for venereal warts subsequent to the Veteran's service, the Board notes that the October 2008 private treatment record shows a history of genital warts.  As such, the Veteran should be afforded a new examination to determine whether he has a current skin disorder related to military service, to include his in-service venereal warts.  

With regard to the right knee issue, the Veteran's July 1969 enlistment examination shows normal lower extremities and, in his July 1969 report of medical history, he denied "'trick' or locked knee."  However, an October 1970 service treatment record notes complaints of right knee pain for the past two days with a history of knee trouble dating back to the Veteran's childhood.  Specifically, he reported that his knee had been giving way for the past five years.  There is no separation examination of record.  Post-service treatment records show the Veteran sustained injuries to his right side (including his right knee) while getting off of an elevator in November 1995.  An October 2008 private treatment record shows a history of osteoarthritis of the knees.  

The Veteran submitted a claim for service connection for a bilateral knee disorder in January 2009.  While service connection for both right and left knee disorders was denied, the Veteran has perfected an appeal as to the right knee only.  During the November 2013 RO hearing, the Veteran testified that he injured his right knee when he fell down while walking up a hill carrying a 100 pound pack during his military service.  He also reported repeated wear and tear on his knees when he jumped 10 to 12 feet from a helicopter during service.  During the May 2015 Board hearing, the Veteran indicated that he injured his right knee in October 1970 and continued to have right knee problems since that injury.  He indicated that he sought private treatment from Dr. L. as early as 1972 but that this doctor was deceased and that he did not have access to those records.  He also indicated that he sought treatment from Dr. R.S. in the 1980s and that Dr. R.S. was going to submit a statement relating the Veteran's current right knee problems to military service.

The Veteran was afforded a VA joints examination in October 2009.  At that time, the examiner noted the Veteran's report of knee pain beginning in 1970 after sustaining "knee injuries" during jump school.  The Veteran underwent X-ray examination which showed early degenerative changes of the knees.  The examiner initially diagnosed chronic, bilateral knee pain and later changed the diagnosis to "traumatic arthropathy (716.1) causing chronic bilateral knee pain" in a November 2009 addendum.  The examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's knee condition was connected with or due to herbicide exposure.  The examiner also noted that joint conditions are not on the list of conditions that VA associates with herbicide exposure.  

Unfortunately, the Board finds the October 2009 VA examination and opinion regarding the Veteran's claimed right knee disorder to be inadequate for several reasons.  First, the examiner failed to discuss the potential for a pre-existing right knee condition given the in-service reports of a right knee disorder dating back to the Veteran's childhood.  Second, while the October 2009 VA examiner opined that the Veteran's right knee disorder was not related to the Veteran's herbicide exposure, the examiner failed to provide an opinion as to whether the Veteran's right knee disorder was related to any other aspect of the Veteran's military service, to include the Veteran's reported knee injuries in jump school.  As such, the Veteran should be afforded a new examination to determine whether the Veteran had a pre-existing right knee disorder which was aggravated by his military service and/or whether he has a right knee disorder which can be related to his military service, to include his presumed exposure to herbicides.
	
Finally, during the May 2015 Board hearing, the Veteran indicated that he had been seeing Dr. W (Dermatologist Practice of the Carolinas) for general skin problems since approximately 1998 and Dr. J. for venereal warts since approximately 2003.  The Veteran also testified that he was treated for right knee problems by Dr. R.S. since the 1980s.  While on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his skin and/or right knee disorders.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed skin and/or right knee since service, particularly records from Dr. W - Dermatologist Practice of the Carolinas (general skin problems beginning in 1998), Dr. J. (venereal warts beginning in 2003), and Dr. R.S. (right knee problems beginning in the 1980s).  After obtaining any necessary authorization from the Veteran, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for a VA skin examination to determine the nature and etiology of the Veteran's claimed chronic acne, chloracne, and venereal warts.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  The examiner must specifically address the question of whether the Veteran has or may have had a diagnosis of chloracne; reasons to rule in or rule out such a diagnosis must be provided in detail.   

(A)  The examiner should identify all current diagnoses of the skin, to include chronic acne, chloracne, venereal warts, and herpes. 

(B)  For each currently diagnosed skin disorder, the examiner should then render an opinion as to whether it is as least as likely as not that such disorder is related to his military service, to include the Veteran's treatment for venereal warts in March 1971 and presumed exposure to herbicides.  

Specifically, the examiner should comment on whether the Veteran's current skin complaints regarding the genital area are a continuation of the Veteran's in-service genital warts and/or whether herpes is the same thing as venereal warts.

(C)  The examiner should also opine whether there is clear and unmistakable evidence that the Veteran's chronic acne pre-existed his active service beginning September 1969.  

(i)  If there is clear and unmistakable evidence that the chronic acne pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing chronic acne did not undergo an increase in the underlying pathology during service.  

(ii)  If there was an increase in the severity of the Veteran's chronic acne, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(iii)  Is chronic acne a separate and distinct diagnosis from chloracne?  Can both exist and if so, are both diagnoses distinguishable?

(D)  The examiner should opine whether it is at least as likely as not that any current skin disorder is caused by a service-connected disability.  

(E)  The examiner should opine whether it is at least as likely as not that any current skin disorder is aggravated by a service-connected disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering the foregoing opinions, the examiner's attention is specifically directed to the July 1969 enlistment examination, prior to the Veteran's entry onto active duty in September 1969 which shows acne vulgaris, grade II; a March 1971 service treatment record showing treatment for venereal warts; a post-service August 2002 private treatment record noting mild splotchy hyperpigmentation of the forehead with numerous, almost confluent, hyperpigmented follicular based macules through the bearded area of the face and neck associated with enlargement of pores and pitted acne scarring through the area; an October 2008 private treatment record noting a history of genital warts; a March 2009 statement from the Veteran's wife in which she noted that the Veteran had been suffering from skin problems ever since his discharge from military service; a diagnosis of chronic acne in the October 2009 VA examination with an opinion relating this acne to the Veteran's military service and presumed exposure to herbicides; a January 2012 VA examination noting that the Veteran had been treated for venereal warts in the past 12 months and showing a normal skin examination of the penis and scrotum; and the Veteran's November 2013 and May 2015 testimony that he began experiencing skin problems during service which have continued to the present to include that his in-service venereal warts and current herpes are one in the same.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should provide an opinion as to the following:

(A)  The examiner must identify all disorders of the right knee, to include degenerative joint disease and "traumatic arthropathy."  

(B)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's right knee disorder pre-existed his active service beginning September 1969.  

(i)  If there is clear and unmistakable evidence that the right knee disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing right knee disorder did not undergo an increase in the underlying pathology during service.  

(ii)  If there was an increase in the severity of the Veteran's right knee disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran had arthritis of the right knee within one year after April 13, 1971, his date of separation from active service, and, if so, to describe the manifestations.

(D)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the any currently diagnosed right knee disorder developed in or was caused by the Veteran's service, to include his claimed in-service injuries jumping out of helicopters during combat.

(E)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disorder is caused OR aggravated by a service-connected disability.  If possible, determine to what extent the disorder(s) were aggravated beyond the natural progression of the disorder(s) by the service-connected disorder.

For purposes of the opinion being sought, the examiner should consider the full record, to include the Veteran's lay statements.  Specifically, the examiner should consider an October 1970 service treatment record noting complaints of right knee pain for the past two days with a history of knee trouble dating back to the Veteran's childhood,  specifically, that the knee had been giving way for the past five years; post-service treatment records show the Veteran sustained injuries to his right side (including his right knee) while getting off of an elevator in November 1995; an October 2008 private treatment record showing a history of osteoarthritis of the knees; the Veteran's November 2013 testimony that he injured his right knee when he fell down while walking up a hill carrying a 100 pound pack during his military service and experienced repeated wear and tear on his knees when he jumped 10 to 12 feet from a helicopter during service; and, the Veteran's May 2015 testimony that he injured his right knee in October 1970 and continued to have right knee problems since that injury.

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


